DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cleaning surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2011/0166700 to Dunn in view of patent application no. 2010/0256808 to Hui and patent no. 7,908,701 to Aiyar.
Regarding claims 1 and 14, Dunn discloses a device comprising: a container (100); a retrieval arm (not numbered, but shown in fig. 2) having a tube (138) and a nib (164); a vacuum source (136) and a positioner (162). 
Dunn does not disclose a controller and a cleaning surface.  
Hui discloses that it is known to have a controller (108) configured to move a positioner (104) in an apparatus for dispensing medicine.
Aiyar discloses that it is known to have a cleaning surface (160) in a mop.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Dunn with the teachings of Hui and Aiyar by adding the controller and cleaning surface with a reasonable expectation of success for the purpose of providing more efficient mechanical movement and a sanitized device for dispensing products.  
Regarding claims 2 and 3, Hui discloses the capability of rotating the container (106).
Regarding claims 4-8, Dunn in view of Hui and Aiyar discloses the claimed invention including the cleaning surface having a lip (col. 2, lines 44-50 in Aiyar).
Dunn in view of Hui and Aiyar does not disclose the cleaning surface coupled to the sidewall of the container.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the cleaning surface coupled to the sidewall of the container for the purpose of providing an efficient means to sanitize the device for dispensing products and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 9-11 and 13, Dunn in view of Hui and Aiyar discloses the claimed invention except for the nib being flexible.
Aiyar discloses a flexible nib (col. 2, lines 1-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Dunn in view of Hui and Aiyar with the teachings of Aiyar by making the nibs flexible with a reasonable expectation of success for the purpose of providing increased flexibility in the nibs.
Regarding claim 12, Dunn discloses the nib including a bellows (paragraph 90).
Regarding claims 15-20, the recited method steps are considered to be obvious to Dunn in view of Hui and Aiyar, since Dunn in view of Hi and Aiyar disclose all of the structural limitations of the claims as discussed above.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus of Dunn in view of Hui and Aiyar to perform the claimed method for the purpose of providing efficient means to deliver medicine to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                                
Wbj.